Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Status of the Claims

Claims 1-4 are currently pending.
Claims 1-4 have been considered on the merits. 

Specification
The disclosure is objected to because of the following informalities: use of trademarks in the specification.  

The use of the terms HiScribe™ (0062,00121), RNA Clean & Concentrator™ (0062,00121), Neon™ Transfection (0063,00122), MethoCult™ (0064, 0070, 00134), FACSAria™ (0064, 0065, 00129, 00130, 00139), PEG-it™ (0065, 00129), Allprep® (0066, 00125, 00126, 00131), TruSeq® (0066, 00131), HiSeq® (0066, 0071), SmartDish™ (0070,00134), STEMvision™ (0070, 00134), MODified™ Histone Peptide Array (0062, 0071, 00135), Bioruptor® Pico (0071, 00135), Bioruptor® XL (0071), minELUTE® (0071, 00135), AMPure™ (00135), NextSeq® (0071), Accel-NGS® 2S Plus (00108, 00135), autoMACS® Pro (00119), GlutaMAX™ (00120, 00122),  StemSpan™ SFEM (00120), NanoDrop™ (00122), Q5™ Hot Start (00126), jetPRIME® (00128, 00130), FuGene® (00129), Lenti-X™ (00129, 00130), GoStix™(00129, 00130), SlowFade™ (00140), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.

Claim Objections

The disclosure is objected to because of the following informalities: use of acronyms in claims.  

Claims 1 and 3 are objected to because the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. hematopoietic stem and progenitor cells (HSPC); clustered regularly interspaced short palindromic repeats (CRISPR)).

Appropriate correction is appreciated.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite since it is unclear how step (b) is performed. It is not clear how the upregulation of Kruppel-like factor 6 is performed and therefore, the claim is rendered indefinite. 

Claim 2 recites the limitation "administering the HSPC".  There is insufficient antecedent basis for this limitation in the claim, since there is no clear recitation of “the HSPC” in claim 1 step (b) and renders the claim indefinite. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ungari et al. (Molecular Therapy - Methods & Clinical Development, 2015) in view of Xue et al. (Developmental Cell, 2017).

With respect to Claims 1 and 2, Ungari teaches a method of overexpressing galactocerebrosidase enzyme (GALC) in human hematopoietic stem and progenitor cells (HSPCs) as a possible therapy for globoid cell leukodystrophy (GLD), a demyelinating lysosomal storage disease due to the deficiency of the galactocerebrosidase (GALC) enzyme (see abstract). Ungari teaches driving GALC overexpression by a regulated codon optimized lentiviral vector (LV) encoding a human GALC (hGALC) transgene, and discloses that their approach was safe in vitro and in vivo on human HSPCs from healthy donors (abstract). Ungari further teaches transplanting sublethally irradiated mice with bone marrow (BM)-derived HSPCs transduced with the LV driving the overexpression of GALC to analyze repopulation and differentiation potential of the BM-HSPCs in vivo (pg. 5, left column, second par.). Ungari further tested the potential of the LV-driven GALC overexpression in HSPCs as future clinical therapy by transducing HSPCs from a severe murine model of GLD with hGALC LV and then transplanting the hGALC-corrected mice HSPCs into lethally irradiated mice, observing significantly longer survival and ameliorated phenotype than untreated mice, suggesting that functional protein was being produced (pg. 5, right column, first par.). However, Ungari does not teach upregulating expression of Kruppel-like factor 6 (Klf6), as recited in Claim 1 step (b). 

Xue teaches the cellular and molecular mechanism for vascular niche regulation of HSPC development in zebrafish caudal hematopoietic tissue (CHT) (see abstract and whole document). Xue teaches that Klf6a is essential for and controls the HSPC-CHT niche interaction, that it directly modulates HSPC lodgment and proliferation, and suggests that this interaction may be applicable to in vitro HSPC expansion and engraftment after transplantation (pg. 350, left column, first par.). Xue generated klf6a mutant zebrafish embryos using CRISPR/Cas9 system to study the function of klf6a in the CHT, and observed that the caudal vein plexus (CVP) became disorganized, thinner and less complex, and the CHT volume was decreased noticeably (pg. 350, right column, fouth par.). Furthermore, Xue observed impairment in HSPC migration and expansion in the klf6a -/- embryos, indicating the essential function of klf6 during HSPC development in the CHT niche (pg. 352, left column, par.1; right column, par. 1). In addition, Xue generated constructs to overexpress klf6a in klf6a morphants obtained by using a klf6a ATG morpholino (pg. 351, right column, par. 1) to further demonstrate the specific function of klf6a, and observed an efficient rescue of the decreased HSPCs and hematopoietic cells in klf6a morphants (pg. 353, right column, second par.). 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date to obtain donor HSPCs and upregulate the expression of Klf6 for administering the HSPCs to a subject, since studies of upregulating a target gene in HSPCs and then transplanting subjects with the HSPCs have previously been performed, as taught by Ungari. While Ungari does not teach upregulating specifically Klf6, one with ordinary skill in the art would have been motivated to upregulate Klf6 when preparing HSPCs for transplanting because Xue demonstrated that Klf6 is an essential transcription factor for HSPC migration and expansion by studying the behavior of Klf6-deficient zebrafish embryos. Similarly, these findings were supported by experiments in which Klf6 was overexpressed in klf6 morphants and decreased HSPCs and hematopoietic cells were rescued, further providing evidence and motivation to any skilled artisan as to the potential that upregulating Klf6 in HSPCs may have in HSPC transplantation. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ungari et al. (Molecular Therapy - Methods & Clinical Development, 2015) in view of Xue et al. (Developmental Cell, 2017) as applied to claims 1 and 2, and in further view of Xu et al. (Journal of Molecular Biology, 2019) (Ref. of Record). 

The teachings of Ungari and Xue can be found in the previous rejection above.

With respect to Claims 3 and 4, while Ungari teaches upregulating the expression of a gene in HSPCs and transplanting corrected HSPCs, Ungari does not teach upregulating Klf6 expression, and neither does Xue. Neither Ungari nor Xue teaches using the CRISPR/dCas9 fused with an activation domain system for performing the upregulation or transplanting Klf6-overexpressed HSPCs. However, Ungari teaches overexpressing a gene in HSPCs using an optimized lentiviral vector, and Xue teaches overexpressing a Klf6 with a construct. Additionally, Xu reviews applications of the nuclease-dead Cas molecules (dCas) tools for transcription regulation, epigenetic engineering, among other purposes, and further describes CRISPR activation tools (see abstract; pg. 37; Table 1). Xu teaches that activating effector domains are fused to dCas9 to achieve gene activation and regulate transcription, offering a platform for precise control of gene expression without gene editing (pg. 37, left column, second par.; abstract). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to utilize the CRISPR/dCas9 system fused to an activation domain to upregulate the expression of klf6 in HSPCs since the CRISPR/Cas9 tools have been well-known in the art at the time the invention was made for programmable control of genome function and the invention of dCas molecules provided a new gene-activation alternative for upregulating target genes, as Xu taught. Moreover, Xue teaches toxicity of lentiviral vector-mediated murine galactocerebrosidae enzyme overexpression, thus, one with ordinary skill in the art would have been motivated to use the CRISPR/dCas9 fused to an activation domain to upregulate the expression of Klf6 in HSPCs since CRISPR/dCas9 was one of several alternatives available at the time the invention was made for programmable control of gene expression. Furthermore, the system was reviewed by Xu for the purpose of activating expression of target genes, and the CRISPR/Cas9 system had been previously used in HSPCs for knocking-out genes. Moreover, Xue had previously overexpressed Klf6 in zebrafish embryos and demonstrated rescued HSPCs and hematopoietic cells, which altogether would motivate a skilled artisan to combine the teachings of Ungari, Xue, and Xu to perform upregulation of Klf6 in HSPCs for bone marrow transplantation using one of the tools available at the time the invention was made for the benefit of effectively and safely maintaining or increasing the essential cellular and molecular functions of Klf6 in HSPCs obtained from donors to safely render healthy cells for transplantation. Lastly, a person with ordinary skill in the art would have a reasonable expectation of success in selecting one technique, the CRISPR/dCas9 system, out of various alternatives available for upregulating the expression of a gene which, according to the teachings presented in the references cited above, is critical for developmental pathways of HSPCs and which can improve or restore lost functions that would be critical in candidate donor cells for transplantation. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion

No claims are allowed. 

Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 1632                                                                                                                                                                                                        
/EMILY A CORDAS/Primary Examiner, Art Unit 1632